DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-13, 15-24 and 26-31 are pending in the present application.
Applicant’s election of the following species in the reply filed on 10/26/2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Applicant elected: (i) N-terminal domain of a STF from a lambda-like or lambda bacteriophage fused to a C-terminal of a different STF within the amino acid region from positions 495-560 comprising amino acid sequence homology of around 35% identity for 45 amino acids or more with reference to SEQ ID NO: 14;  (ii) N-terminal domain of gpJ from a lambda-like or lambda-bacteriophage fused to C-terminal domain of a different gpJ within the amino acid region from position 950-970 of the N-terminal gpJ with reference to SEQ ID NO: 10; and (iii) a bacteriophage comprising a STF protein having amino acid sequence homology of around 35% identity for 45 amino acids or more in the amino acid region from position 495-560 with reference to SEQ ID NO: 14.
Applicant also elected previously the following species:  (a) packaged phagemid comprising non-naturally occurring recombinant STF, gpJ and/or gpH proteins as a species of lambdoid bacterial delivery vehicle; (b) STF protein of SEQ ID NO: 48; (c) gpJ protein of SEQ ID NO: 13; (d) gpH of SEQ ID NO: 23; (d) a gene encoding a nuclease as a species of DNA payload; and (e) administering a bacterial delivery vehicle to a subject in need of treatment for a bacterial disease or disorder as a method of use.
Claims 3-4, 7, 24 and 30 were withdrawn previously from further consideration because they are directed to non-elected species.
Accordingly, amended claims 1-2, 5-6, 8-13, 15-23, 26-29 and 31 are examined on the merits herein with the above elected species.

Response to Amendment
1.	The rejection under 35 U.S.C. 102(a)(1) as being anticipated by Hendrix et al (Science 258:1145-1148, 1992; IDS) was withdrawn in light of currently amended independent claim 1, particularly with the new limitation “A pharmaceutical or veterinary composition….wherein said bacterial delivery vehicle comprises said therapeutic DNA payload of interest”.
2.	The rejection under 35 U.S.C. 102(a)(1) as being anticipated by Shao et al (Genetics 180:471-482, 2008) was also withdrawn for the same reason.  

Claim Rejections - 35 USC § 112 (Lack of Written Description)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Amended claims 1-2, 5-6, 8-13, 15-21, 23, 26-29 and 31 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  This is a new ground of rejection.  
MPEP 2163 - 35 U.S.C. 112(a) and the first paragraph of pre-AIA  35 U.S.C. 112 require that the “specification shall contain a written description of the invention ....” This requirement is separate and distinct from the enablement requirement. Ariad Pharm., Inc. v. Eli Lilly & Co., 598 F.3d 1336, 1340, 94 USPQ2d 1161, 1167 (Fed. Cir. 2010) (en banc).  Vas-Cath Inc. v. Mahurkar, 19USPQ2d 1111 (Fed. Cir. 1991), clearly states that “applicant must convey with reasonable clarity to those skilled in the art that, as of the filing date sought, he or she was in possession of the invention. The invention is, for purposes of the ‘written description’ inquiry, whatever is now claimed.” Vas-Cath Inc. v. Mahurkar, 19USPQ2d at 1117.  The specification does not “clearly allow persons of ordinary skill in the art to recognize that [he or she] invented what is claimed” Vas-Cath Inc. v. Mahurkar, 19USPQ2d at 1116.   
The instant claims encompass a pharmaceutical or veterinary composition comprising a lambdoid bacterial delivery vehicle for use in in vivo delivery of a therapeutic DNA payload of interest into any targeted bacterial cell, not necessarily limited to bacteria of the genus Escherichia spp. (e.g., Yersinia spp., Klebsiella spp., Acinetobacter spp., Neisseria spp., Chlamydia spp., Legionella spp., Pseudomonas spp., Salmonella spp., Streptomyces spp., Staphylococcus spp.; see paragraphs [0122]-[0123], [0126]-[0130]) as long as the lambdoid delivery vehicle comprises a functional lambdoid bacteriophage side tail fiber (STF) protein, and wherein the delivery vehicle is a bacteriophage comprising a STF protein comprising or consisting of any amino acid sequence having at least 75% identity up to amino acid corresponding to amino acid 130 of lambda STF of sequence of SEQ ID NO: 14, a lambdoid gpJ protein comprising or consisting of any amino acid sequence having at least 35% identity up to amino acid corresponding to amino acid 606 of lambda gpJ of sequence of SEQ ID NO: 10 and/or a gpH protein comprising or consisting of an amino acid sequence having at least 40% identity over the complete length of lambda gpH of sequence SEQ ID NO: 23; including a lambdoid bacterial delivery vehicle comprising one or more non-naturally occurring, recombinant functional lambdoid bacteriophage side tail fiber (STF) protein, non-naturally occurring, recombinant functional lambdoid bacteriophage gpJ protein and/or non-naturally occurring, recombinant functional lambdoid bacteriophage gpH proteins that are engineered to increase the efficiency of transfer of the DNA payload into any targeted bacterial cell; a method for in vivo delivery of a DNA payload of interest into a subject and a method of treating a disease or disorder caused by any bacteria using the same pharmaceutical or veterinary composition. 
Apart from disclosing a lambda phagemid particle comprising engineered non-naturally occurring STF protein having the amino acid sequence of SEQ ID NO: 16, 17, 19, 21, 44, 48 or 50, engineered non-naturally occurring gpJ protein having the amino acid sequence of SEQ ID NO: 11, 12, 13 or 49 and/or engineered non-naturally occurring gpH protein having the amino acid sequence of SEQ ID NO: 24 that exhibits different E. coli strain specificity, and lambda-derived packaged phagemids containing 3 different combinations of the above engineered gpJ proteins and engineered STF proteins (SEQ ID NO:12+SEQ ID NO: 19, SEQ ID NO: 12+SEQ ID NO: 17 and SEQ ID NO: 13+SEQ ID NO: 21) that are also capable of delivering a DNA payload to a single Enterobacter cloacae strain with some combinations have an inefficient delivery (Examples 1-2 and Figure 10); the instant disclosure fails to provide sufficient written description for other lambdoid bacterial delivery vehicle for in vivo delivery of a DNA payload of interest to any other targeted bacterial cell and methods of using the same for treating a disease or disorder caused by any bacteria as claimed broadly.  For example, which specific combinations of the disclosed engineered STF protein, gpJ protein and/or gpH protein that enables the lambdoid bacterial delivery vehicle to deliver a DNA payload to a plethora of targeted bacteria genera encompassed by the instant claims, let alone any lambdoid bacterial delivery vehicle comprising a functional lambdoid bacteriophage STF protein as long as the STF protein comprising or consisting of any amino acid sequence having at least 75% identity up to amino acid corresponding to amino acid 130 of lambda STF of sequence of SEQ ID NO: 14 (774-amino-acid sequence), a lambdoid gpJ protein comprising or consisting of any amino acid sequence having at least 35% identity up to amino acid corresponding to amino acid 606 of lambda gpJ of sequence of SEQ ID NO: 10 (1132-amino-acid sequence) and/or a gpH protein comprising or consisting of an amino acid sequence having at least 40% identity over the complete length of lambda gpH of sequence SEQ ID NO: 23 (853-amino-acid sequence), including any functional non-naturally occurring recombinant chimeric STF fusion protein, recombinant chimeric gpJ fusion protein and/or recombinant chimeric gpH fusion protein recited in dependent claim 9?  Which specific essential components does a functional lambdoid bacteriophage STF protein, a functional lambdoid bacteriophage gpJ protein and/or a functional lambdoid bacteriophage gpH protein possess that each or a combination thereof endows a lambdoid bacterial delivery vehicle to deliver a DNA payload of interest into a targeted bacterial cell of a genus such as Yersinia spp., Klebsiella spp., Acinetobacter spp., Neisseria spp., Chlamydia spp., Legionella spp., Pseudomonas spp., Salmonella spp., Streptomyces spp., Staphylococcus spp., and many others as encompassed by the instant claims?  Moreover, apart from the Ur-λ bacteriophage containing the stf and tfa genes essential for side tail fiber formation, the coliphage T5 with side chain fibers like those of Ur-λ and the unrelated T4 phage containing gene 37 and gene 38 which exhibit sequence similarities to a sequence encoding the COOH-terminal portion of gpSTF and tfa gene of Ur-λ phage, the instant specification fails to describe any other lambdoid bacterial delivery vehicle comprising a functional lambdoid bacteriophage STF protein, a functional lambdoid gpJ protein and/or a functional lambdoid gpH protein as claimed broadly, particularly the term “lambdoid bacteriophages” encompass all members of the Caudovirus order or tailed bacteriophages (paragraph [0043] of the specification).  It is noted that a lambdoid STF protein comprising or consisting of 1-130 amino acids of SEQ ID NO: 14 alone is not sufficient to constitute a functional lambdoid STF protein since it does not contain critical residues 528-774 of the side tail fiber of lambda (P03764) comprised of the structural frame work and specific receptor-binding properties of the lambda STF protein as taught at least by Bartual et al (PNAS 107:20287-20292, 2010) and Hendrix et al (Science 258:1145-1148, 1992; IDS).  Similarly, a lambdoid gpJ protein comprising or consisting of 1-606 amino acids of SEQ ID NO: 10 alone is not sufficient to constitute a functional lambdoid gpJ protein since it does not contain 249 critical residues (residues 884-1132) in the C-terminal region of the J protein that are responsible for its binding activity to the LamB receptor as taught at least by Wang et al (J. Bacteriology 182:508-512, 2000; IDS) and Werts et al (J. Bacteriology 176:941-947, 1994).  The instant specification also fails to describe which specific modifications (e.g., substitutions, insertions, deletions or combinations thereof) at which particular amino acid sequence(s) along the sequence of SEQ ID NO: 23, such that any amino acid sequence as long as it has at least 40% identity to SEQ ID NO: 23 (up to 512 amino acid modifications) is still functional in the claimed lambdoid bacterial delivery vehicle.  Since the prior art before the effective filing date of the present application (12/30/2019) failed to provide sufficient guidance/written description regarding to the aforementioned issues as evidenced at least by the teachings of Hendrix et al (Science 258:1145-1148, 1992; IDS), Bartual et al (PNAS 107:20287-20292, 2010), Wang et al (J. Bacteriology 182:508-512, 2000; IDS), Werts et al (J. Bacteriology 176:941-947, 1994), Shao et al (Genetics 180:471-482, 2008), Chatterjee et al (Viruses 4:3162-3178, 2012; IDS), Lu et al (US 2015/0064138), Beisel et al (US 2018/0155729) and Merril et al (US 7,163,818), it is incumbent upon the present application to do so.  The present application also fails to provide a representative number of species for a broad genus of a pharmaceutical or veterinary composition comprising a lambdoid bacterial delivery vehicle for in vivo delivery of a therapeutic DNA payload of interest into any targeted bacterial cell, and methods of using the same composition as claimed broadly.
The claimed invention as a whole is not adequately described if the claims require essential or critical elements which are not adequately described in the specification and which are not conventional in the art as of Applicants’ filing date.  Possession may be shown by actual reduction to practice, clear depiction of the invention in a detailed drawing, or by describing the invention with sufficient relevant identifying characteristics such that a person skilled in the art would recognize that the inventor had possession of the claimed invention. Pfaff v. Wells Electronics, Inc., 48 USPQ2d 1641, 1646 (1998).  The skilled artisan cannot envision the complete detailed structure of a representative number of species for a broad genus of a pharmaceutical or veterinary composition comprising a lambdoid bacterial delivery vehicle for in vivo delivery of a therapeutic DNA payload of interest into any targeted bacterial cell, and methods of using the same composition as claimed broadly; and therefore conception is not achieved until reduction to practice has occurred, regardless of the complexity or simplicity of the method.   Adequate written description requires more than a mere statement that it is part of the invention and reference to a method of isolating it.  See Fiers v. Revel, 25 USPQ2d 1601, 1606 (Fed. Cir. 1993) and Amgen Inc. v. Chugai Pharmaceutical Co. Ltd., 18 USPQ2d 1016 (Fed. Cir. 1991).  One cannot describe what one has not conceived.  See Fiddes v. Baird, 30 USPQ2d 1481, 1483. 
Applicant is reminded that Vas-Cath makes clear that the written description provision of 35 U.S.C. §112 is severable from its enablement provision (see page 1115).

Response to Arguments
Applicant’s arguments related to the above rejection in the Amendment dated 03/18/2022 (pages 7-9) have been fully considered but they are respectfully not found persuasive for the reasons discussed below.
Applicant argued basically that currently amended claims with the new limitations, along with the teachings throughout the specification for the functional lambdoid bacteriophage STF, gpJ and/or gpH proteins used for efficient delivery of a DNA payload into a target bacterial strain, coupled with the working examples and the skill of an ordinary skilled artisan, the claimed subject matter is sufficiently described and one skilled in the art could reasonably conclude that Applicant had possession of the claimed invention.
First, please refer to the above new ground of rejection for the specific issues regarding to the lack of Written Description for currently amended claims.
Second, merely disclosing that STF protein, gpJ protein or gpH protein includes a protein comprising or consisting of an amino acid sequence with at least 80, 85, 90, 95, 96, 97, 98 or 99% sequence identity with the wild type lambda STF protein, gpJ protein or gpH protein amino acid sequence of SEQ ID NO: 14, 10 and 23, respectively, or with any of the recombinant STF protein, gpJ protein, gpH proteins, fusions, variants or fragments thereof, and stating that they are functional for efficient delivery of a DNA payload into a targeted bacterial strain are not deemed to be sufficient to satisfy the Written Description Requirements.  Particularly, apart from the Ur-λ bacteriophage containing the stf and tfa genes essential for side tail fiber formation, the coliphage T5 with side chain fibers like those of Ur-λ and the unrelated T4 phage containing gene 37 and gene 38 which exhibit sequence similarities to a sequence encoding the COOH-terminal portion of gpSTF and tfa gene of Ur-λ phage, not every other members of the Caudovirus order or tailed bacteriophages have a functional lambdoid bacteriophage STF protein as claimed broadly, let alone a lambdoid bacterial delivery vehicle for use in in vivo delivery of a DNA payload of interest into any targeted bacterial cell as long as it comprises a functional lambdoid bacteriophage STF protein, a functional lambdoid bacteriophage gpJ and/or a functional lambdoid bacteriophage gpH as broadly claimed by the instant claims.  Even with the disclosed working examples, the instant disclosure fails to provide sufficient written description for other lambdoid bacterial delivery vehicle for in vivo delivery of a therapeutic DNA payload of interest to any other targeted bacterial cell and methods of using the same for treating a disease or disorder caused by any bacteria as claimed broadly.  Please see the above Lack of Written Description rejection for more details.
Third, please note that adequate written description requires more than a mere statement that it is part of the invention and reference to a method of isolating it.  See Fiers v. Revel, 25 USPQ2d 1601, 1606 (Fed. Cir. 1993) and Amgen Inc. v. Chugai Pharmaceutical Co. Ltd., 18 USPQ2d 1016 (Fed. Cir. 1991).  One cannot describe what one has not conceived.  See Fiddes v. Baird, 30 USPQ2d 1481, 1483. 

The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-2, 5-6, 8, 11-13, 15-23, 26-29 and 31 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In currently amended independent claim 1, it is unclear what is encompassed by the limitations “an amino acid sequence having at least 75% identity up to amino acid corresponding to amino acid 130 of lambda STF of sequence SEQ ID NO: 14”; and “an amino acid sequence having at least 35% identity up to amino acid corresponding to amino acid 606 of lambda gpJ of sequence SEQ ID NO: 10”.  This is because an amino acid sequence having at least 75% identity having amino acids corresponding from which amino acid up to amino acid 130 of lambda STF of sequence of SEQ ID NO: 14, from amino acid 1, 10, 20, 50, 100, 125 or 128 up to amino acid 130 of lambda STF of sequence of SEQ ID NO: 14?  Similarly, an amino acid sequence having at least 35% identity having amino acids corresponding from which amino acid up to amino acid 606 of lambda gpJ of sequence of SEQ ID NO: 10, from amino acid 1, 50, 100, 200, 400, 600 or 603 up to amino acid 606 of lambda STF of sequence of SEQ ID NO: 10?  Clarification is requested because the metes and bounds of the claim are not clearly determined.
Additionally, currently amended independent claim 1 recites the limitation "wherein said lambdoid bacteriophage" in line 6 of the claim.  There is insufficient antecedent basis for this limitation in the claim.  This is because prior to this limitation, there is no recitation of any lambdoid bacteriophage, but merely a lambdoid bacterial delivery vehicle and a functional lambdoid bacteriophage side tail fiber (STF) protein.  Thus, it is unclear whether the lambdoid bacterial delivery vehicle in a pharmaceutical or veterinary composition is even required to have the limitations recited for “said lambdoid bacteriophage”.  Once again, clarification is requested because the metes and bounds of the claim are not clearly determined.  However, for the purpose of a compact prosecution and for prior art applied below, the examiner interprets the “wherein clause” limitation referring and applying to the lambdoid bacterial delivery vehicle in a pharmaceutical or veterinary composition.
In claim 6, it is unclear what is encompassed by the limitation “an amino acid sequence having at least 35% identity up to amino acid corresponding to amino acid 606 of lambda gpJ of sequence SEQ ID NO: 10”.  This is because an amino acid sequence having at least 35% identity having amino acids corresponding from which amino acid up to amino acid 606 of lambda gpJ of sequence of SEQ ID NO: 10, from amino acid 1, 50, 100, 200, 400, 600 or 603 up to amino acid 606 of lambda STF of sequence of SEQ ID NO: 10?  Clarification is requested because the metes and bounds of the claim are not clearly determined.
  New claim 31 recites the limitation "wherein said lambdoid bacteriophage" in line 5 of the claim.  There is insufficient antecedent basis for this limitation in the claim.  This is because prior to this limitation, there is no recitation of any lambdoid bacteriophage, but merely a lambdoid bacterial delivery vehicle and a functional lambdoid bacteriophage side tail fiber (STF) protein.  Thus, it is unclear whether the lambdoid bacterial delivery vehicle in a pharmaceutical or veterinary composition is even required to have the limitations recited for “said lambdoid bacteriophage”.  Once again, clarification is requested because the metes and bounds of the claim are not clearly determined.   However, for the purpose of a compact prosecution, the examiner interprets the “wherein clause” limitation referring to the lambdoid bacterial delivery vehicle.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 2 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  This is because independent claim 1 is directed to a lambdoid bacterial delivery vehicle to be a bacteriophage having various recited limitations on STF protein, gpJ protein and gpH protein in the “wherein clause”; and yet dependent claim 2 recites “wherein the bacterial delivery vehicle is a bacteriophage” which is any bacteriophage that is not necessarily limited to the bacteriophage having various recited limitations on STF protein, gpJ protein and gpH protein.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim 5 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  This is because independent claim 1 is already directed to a lambdoid bacterial delivery vehicle to be a bacteriophage having various recited limitations on STF protein, gpJ protein and gpH protein in the “wherein clause”; and yet dependent claim 5 recites “The composition of claim 1, wherein the bacterial delivery vehicle is a packaged phagemid”.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim 6 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  This is because independent claim 1 is already directed to a lambdoid bacterial delivery vehicle to be a bacteriophage having various recited limitations on STF protein, gpJ protein and gpH protein in the “wherein clause”; and yet dependent claim 6 recites “The composition of claim 1, further comprising one or more proteins selected from the group consisting of a functional lambdoid bacteriophage gpJ protein and a functional lambdoid bacteriophage gpH protein” in which the gpJ protein and/or the gpH protein have the same limitations as those already recited in independent claim 1.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Amended claims 1-2, 5-6, 8, 10, 15-19, 23, 26-29 and 31 are rejected under 35 U.S.C. 103 as being unpatentable over Lu et al (US 2015/0064138) in view of Hendrix et al (Science 258:1145-1148, 1992; IDS), Shao et al (Genetics 180:471-482, 2008), Phage lambda STF protein with Protein Accession No. P03764 (Sequence updated on December 01, 2000); Phage lambda protein J with the Protein Accession No. D43009 (1983), and Phage lambda minor tail protein precursor H with the Protein Accession No. G43008 (1983).  This is a new ground of rejection.
The instant claims encompass a pharmaceutical or veterinary composition comprising a lambdoid bacterial delivery vehicle for use in in vivo delivery of a therapeutic DNA payload of interest into a targeted bacterial cell, and a pharmaceutical acceptable carrier, wherein the bacterial delivery vehicle comprises a functional lambdoid bacteriophage side tail fiber (STF) protein, and wherein the delivery vehicle is a bacteriophage comprising a STF protein comprising or consisting of an amino acid sequence having at least 75% identity up to amino acid corresponding to amino acid 130 of lambda STF of sequence of SEQ ID NO: 14, a lambdoid gpJ protein comprising or consisting of an amino acid sequence having at least 35% identity up to amino acid corresponding to amino acid 606 of lambda gpJ of sequence of SEQ ID NO: 10 and/or a gpH protein comprising or consisting of an amino acid sequence having at least 40% identity over the complete length of lambda gpH of sequence SEQ ID NO: 23.
Lu et al already disclosed at least a recombinant bacteriophage and/or phagemid (also referred as phagemid particle) comprising at least one nucleic acid encoding an engineered autonomously distributed circuit, which contains a Cas9 nuclease, a guide RNA (gRNA or crRNA) and a transactivating small RNA (tracRNA) derived from a CRISPR-Cas system (e.g., Type II CRISPR-Cas system of Streptococcus pyogenes) that targets a gene of interest located chromosomally or extrachromosomally in a microbial organism (e.g., pathogenic bacterial cells such as beta-lactamase-producing (ESBL)  Escherichia coli, ESBL Klebsiella pneumonia, Pseudomonas aeruginosa, vancomycin-resistant Enterococcus (VRE), methicillin-resistant Staphylococcus aureus (MRSA), multidrug-resistant (MDR) Acinobacter baumannii), wherein the gene of interest is a virulence factor gene, a toxin gene or an antibiotic resistance gene; and methods of treating a subject in need (e.g., a human subject) using the same recombinant bacteriophage/phagemid system (Abstract; Summary of the Invention; particularly paragraphs [0006], [0008], [0015]-[0016], [0020]-[0023], [0026], [0056]-[0058], [0086]-[0094], [0143]-[0144], [0164]-[0169]; Figures 1-2).  Lu et al stated “In some embodiments of the present disclosure, programmable nuclease circuits may be loaded into engineered phagemids, or phasmids, for delivery to microbial cell populations.  As used herein, a phagemid refers to a phage-derived vector containing the replication origin of a plasmid and the packaging site of a bacteriophage” (paragraph [0088]); and “A bacteriophage, or phage, is a virus that infects and replicates in bacteria.  Bacteriophages are composed of proteins that encapsulate a DNA or RNA genome and may have relatively simple or elaborate structures.  Their genomes may encode as few as four genes, and as many as hundreds of genes.  Bacteriophages replicate within bacteria following the injection of their genome into the cytoplasm and do so using either a lytic cycle, which results in bacterial cell lysis, or a lysogenic (non-lytic) cycle, which leaves the bacterial cell intact.  The bacteriophages of the present disclosure are, in some embodiments, non-lytic (also referred to as lysogenic or temperate). Non-lytic phage may also include those that are actively secreted from infected cells in the absence of lysis, including, without limitation, filamentous phage such as, for example M13, fd, Ike, CTX-Φ, Pf1, Pf2 and Pf3.  Thus, after phage delivery of a programmable nuclease circuit to a bacterial cell, the bacterial cell may remain viable and able to stably maintain expression of the circuit…..Examples of non-lytic bacteriophage for use in accordance with the present disclosure include, without limitation, Myoviridae….Siphoviridae (λ-like viruses, ᵧ-like viruses, T1-like viruses, T5-like viruses, c2-like viruses, L5-like viruses, psiM1-like viruses, phiC31-like viruses, N15-like viruses); Podoviridae (phi29-like viruses, P22-like viruses, N4-like viruses)” (paragraph [0091]).  These teachings indicate clearly that non-lytic lysogenic or temperate lambdoid bacteriophages and/or phagemids are used as delivery vehicles of a programmable nuclease circuit to a bacterial cell.  Lu et al specifically taught that target genes include genes that confer virulence traits to Escherichia coli (e.g., O157:H7) include stx1 and stx2 that encode Shiga-like toxins (paragraph [0073]); and a pharmaceutical composition comprising one or more of the above recombinant bacteriophages/phagemids with one or more pharmaceutically carriers and/or excipients (paragraph [0169]).  In an exemplification (Example 11), Lu et al disclosed engineered M13 bacteriophages and M13 phagemids that express a CRISPR-Cas9 system for delivery into Escherichia coli containing chromosomally integrated and plasmid-borne genes of interest.  Lu et al also stated explicitly “One advantage of using phages for delivery of the programmable nuclease circuits is that they can replicate within infected cells and amplify themselves to achieve near-complete infection of a target population.  One advantage of using phagemids for delivery is that they do not produce new infectious particles after delivery and, thus, are self-limited.  As a result, phagemids must be packaged into high-titer and efficient phage particles to ensure near-complete infection of a target population” (paragraph [0189]).  
Lu et al did not teach specifically at least a pharmaceutical composition comprising recombinant λ or λ-liked bacteriophage/phagemid particles comprising a functional lambdoid bacteriophage STF protein, wherein the particles comprising a STF protein comprising or consisting of an amino acid sequence having at least 75% identity up to amino acid corresponding to amino acid 130 of lambda STF of sequence of SEQ ID NO: 14, a lambdoid gpJ protein comprising or consisting of an amino acid sequence having at least 35% identity up to amino acid corresponding to amino acid 606 of lambda gpJ of sequence of SEQ ID NO: 10 and/or a gpH protein comprising or consisting of an amino acid sequence having at least 40% identity over the complete length of lambda gpH of sequence SEQ ID NO: 23; and a method of treating a disease or disorder caused by bacteria in a subject  using the same pharmaceutical composition.
Before the effective filing date of the present application (12/30/2019), Hendrix et al already isolated and characterized the Ur-λ virions having thin, jointed tail fibers that are absent from the common laboratory λ wild type strain (λPapa) carrying a frameshift mutation in the middle of a tail fiber gene (Abstract; and Fig. 2).  

    PNG
    media_image1.png
    430
    922
    media_image1.png
    Greyscale

Hendrix et al disclosed two novel proteins of Ur-λ constitute the fibers: the product of stf, the gene that is disrupted in λ wild type by the frameshift mutation, and the product of gene tfa, a protein that is implicated in facilitating tail fiber assembly.  Hendrix et al also determined that the Ur-λ sequence differs from the λ wild-type sequence by having an extra base pair relative to the λ wild-type genome sequence, and this change restores a single gene with two open reading frames in the λ wild-type sequence that show sequence similarity to the phage P2 tail fiber gene (gene H; see Fig. 2).  Hendrix et al also disclosed that both Ur-λ and λ wild type contain gpJ tail fiber protein which recognizes LamB receptor on an E. Coli K12 strain, and demonstrated the side tail fibers of Ur-λ endow it with the ability to adsorb through a non-LamB receptor (an expanded receptor specificity) and adsorb to E. Coli cells more rapidly relative to λ wild type (page 1146, 3rd column, last paragraph continues to first paragraph on 1st column on page 1147).  Hendrix et al also stated clearly “A central portion of the large protein gpStf, as mentioned earlier, is similar to a portion of the phage P2 gene H tail fiber protein.  The COOH-terminal portion of gpStf is similar to the corresponding portion of the phage T4 gene 37 protein, a dimer of which constitutes most of the distal half tail fiber of that phage” (page 1147, first paragraph of middle column), “It had been recognized earlier that a region near the end of this hypothetical gene is similar in sequence to the corresponding part of the phage T4 distal half fiber gene, gene 37 (4), and that this part of the λ sequence (together with the downstream gene) can be substituted into T4 to produce a T4 phage with altered host range (5)” (page 1145, 3rd column, bottom of first paragraph), and “[t]he experiments of Montag et al (5), in which tfa and part of stf were substituted for the homologous regions of the phage T4 tail fibers, suggest that the receptor is the outer membrane protein OmpC” (page 1147, 1st column, bottom of first paragraph).  Hendrix et al also taught that the tail fibers of the double-stranded DNA bacteriophages are the organelles through which the virus contacts its host in the first steps of the infection process, and by forming specific contacts with receptor molecules on the surface of the bacterial cell, the tail fibers provide a primary determinant of the host range of the bacteriophage that carries them (page 1145, 2nd column, first paragraph).  Hendrix et al further stated “[i]f λcI857Sam7 (a λ wild-type derivative) is grown on a cell carrying a plasmid with the stf and tfa genes of Ur-λ, about 1% of the progeny make small plaques, and phages from these plaques have tail fibers” (page 1147, third column, middle of last paragraph).  
Additionally, Shao et al already disclosed bacteriophage λ-strains with functional stf gene (e.g., SYP093, SYP094, SYP095, SYP096) that have a high adsorption rate with better fitness along with a shorter optimal lysis time than strains with a low adsorption rate, and these bacteriophage λ-strains also comprise the genetic marker lacZα (a DNA pay load of interest) being inserted at the 3’ end of λ’s R gene (see at least Abstract; page 473, right column, second last paragraph; page 475, right column, second paragraph; Tables 1-2; Figures 1-4).  Shao et al also stated “In the case of adsorption rate, there are at least two mechanisms to achieve a high adsorption rate: mutations at the tail fiber gene J (our unpublished data) or reacquisition of the side tail fiber through a revertant, or possibly a compensatory mutation.  In the discussion above, we did not assume the current adsorption rate is the highest rate phage λ can achieve.  In fact, we recently obtained λ-strains with even higher adsorption rates through combination of mutations at the J gene and reacquisitions of the stf gene.  However, note that the genetic basis for the current phenotypic difference between the LA and HA phages is only a single point mutation.  Therefore, it is biologically possible for an LA phage to become an HA phage in one single mutation step” (page 480, last two lines continue to last sentence of first paragraph on right column).  
Moreover, the Phage lambda full-length STF protein with Protein Accession No. P03764 of Ur-λ having an amino acid sequence that is 100% identical to SEQ ID NO: 14 (774-amino-acid sequence) of the present application; the Phage lambda protein J with the Protein Accession No. D43009 having an amino acid sequence that is 100% identical to SEQ ID NO: 10 (1132-amino-acid sequence) of the present application, and the Phage lambda minor tail protein precursor H with the Protein Accession No. G43008 having an amino acid sequence that is 100% identical to SEQ ID NO: 23 (853-amino-acid sequence) of the present application were known (see attached sequence searches below).  It is noted that the sequence with Protein Accession No. P03764 was updated on December 01, 2000 and on June 02, 2021 only annotation was updated and not the sequence.  Therefore, the sequence with Protein Accession No. P03764 was available as a prior art.
Accordingly, it would have been obvious before the effective filing date of the present application for an ordinary skilled artisan to modify the teachings of Lu et al by also utilizing at least a recombinant lambdoid bacterial phage/phagemid particle comprising a functional STF protein having SEQ ID NO: 14, a functional gpJ having SEQ ID NO: 10 and/or a functional gpH protein having SEQ ID NO: 23 (e.g., Ur-λ virus and/or λ-like viruses) as a delivery vehicle for an engineered programmable nuclease circuit that targets a gene of interest located chromosomally or extrachromosomally in E. Coli cells (e.g., E. coli cells having stx1 and stx2 genes encoding Shiga-like toxins) for treatment in a subject in need thereof, in light of the teachings of Hendrix et al, Shao et al, Protein Accession No. P03764; Protein Accession No. D43009, and Protein Accession No. G43008 as presented above.
An ordinary skilled artisan would have been motivated to carry out the above modifications because unlike the common laboratory λ wild type carrying a frameshift mutation in the middle of a tail fiber gene, Hendrix et al taught that the Ur-λ virions containing intact functional stf, gpJ and gpH proteins have an expanded receptor specificity and adsorb to E. Coli cells more rapidly.  Additionally, Shao et al already disclosed that bacteriophage λ-strains with functional stf gene have a high adsorption rate with better fitness than strains with a low adsorption rate.  Moreover, the Phage lambda full-length STF protein with Protein Accession No. P03764 of Ur-λ having an amino acid sequence that is 100% identical to SEQ ID NO: 14 of the present application; the Phage lambda protein J with the Protein Accession No. D43009 having an amino acid sequence that is 100% identical to SEQ ID NO: 10 of the present application, and the Phage lambda minor tail protein precursor H with the Protein Accession No. G43008 having an amino acid sequence that is 100% identical to SEQ ID NO: 23 of the present application were already known in the prior art.  
	An ordinary skilled artisan would have a reasonable expectation of success in light of the teachings of Hendrix et al, Shao et al, Protein Accession No. P03764; Protein Accession No. D43009, and Protein Accession No. G43008; coupled with a high level of skill for an ordinary skilled artisan in the relevant art. 
The modified pharmaceutical composition comprising a recombinant lambdoid bacteriophage/phagemid particle and methods of using the same resulting from the combined teachings of Hendrix et al, Shao et al, Protein Accession No. P03764; Protein Accession No. D43009, and Protein Accession No. G43008 as set forth above are indistinguishable and encompassed by the present broadly claimed invention.   Please note that where, as here, the claimed and prior art products are identical or substantially identical, or are produced by identical or substantially identical processes, the PTO can require an applicant to prove that the prior art products do not necessarily or inherently possess the characteristics of his claimed product. See In re Ludtke. Whether the rejection is based on "inherency" under 35 USC 102, or "prima facie obviousness" under 35 USC 103, jointly or alternatively, the burden of proof is the same, and its fairness is evidenced by the PTO's inability to manufacture products or to obtain and compare prior art products. In re Best, Bolton, and Shaw, 195 USPQ 430, 433 (CCPA 1977) citing In re Brown, 59 CCPA 1036, 459 F.2d 531, 173 USPQ 685 (197λ2).
Therefore, the claimed invention as a whole was prima facie obvious in the absence of evidence to the contrary.

Claims 11-13 are rejected under 35 U.S.C. 103 as being unpatentable over Lu et al (US 2015/0064138) in view of Hendrix et al (Science 258:1145-1148, 1992; IDS), Shao et al (Genetics 180:471-482, 2008), Phage lambda STF protein with Protein Accession No. P03764 (Sequence updated on Dec 01, 2000); Phage lambda protein J with the Protein Accession No. D43009 (1983), and Phage lambda minor tail protein precursor H with the Protein Accession No. G43008 (1983) as applied to claims 1-2, 5-6, 8, 10, 15-19, 23, 26-29 and 31 above, and further in view of Merril et al (US 7,163, 818).
The combined teachings of Lu et al, Hendrix et al, Shao et al, Protein Accession Nos. P03764, D43009 and G43008 were already presented above.  However, none of the cited references teaches specifically that the lambdoid bacterial delivery vehicle comprising a recombinant STF protein having an enzyme activity for an encapsulated bacterial cell; or the recombinant STF protein, gpJ protein and/or gpH protein are engineered to increase the efficiency of transfer of the therapeutic DNA payload into the targeted bacterial cell. 
Before the effective filing date of the present application (12/30/2019), Merril et al already taught that it is possible to express more than one host specific tail protein in a single bacterial viral strain and that expression of these tail proteins permits the virus to infect multiple specific hosts (Abstract and Summary of the Invention).  Merril et al demonstrated that a virulent double stranded DNA bacteriophage ΦK1-5 with short tail spikes similar to members of the Podoviridae family are capable of infecting E.coli strains that possess either the K1 or the K5 polysaccharide capsule, and DNA sequence analysis of the region encoding the tail fiber protein of ΦK1-5 bacteriophage revealed two open reading frames encoding the K5 lyase of ΦK5 and the N-acetylneuraminidase (endosialidase) of ΦK1E that are arranged in a modular or cassette configuration (Figs. 2 and 4).  Merril et al also noted that it has been suggested that the tail fiber protein is involved in both adsorption to the cell surface and penetration into the cell by enzymatically degrading the polysaccharide capsule (col. 1, lines 38-41).
Accordingly, it would have been obvious before the effective filing date of the present application for an ordinary skilled artisan to further modify the combined teachings of Lu et al, Hendrix et al, Shao et al, Protein Accession Nos. P03764, D43009 and G43008 by also preparing at least a lambdoid bacterial delivery vehicle having a non-naturally occurring recombinantly engineered STF protein having an enzyme activity (e.g., K5 lyase and/or endosialidase) and/or an engineered gpJ protein having mutations that allow a high adsorption, better fitness, expansion of receptor specificity for penetrating E. Coli cells possessing polysaccharide capsules to treat a subject in need thereof, in light of the teachings of Merril et al as set forth above.
An ordinary skilled artisan would have been motivated to further carry out the above modifications because Merril et al already demonstrated with the double stranded DNA bacteriophage ΦK1-5 with short tail spikes similar to members of the Podoviridae family that it is possible to express more than one host specific tail protein in a single bacterial viral strain to infect multiple hosts and Hendrix et al already noted that Montag et al already successfully substituting part of stf and tfa of the λ sequence for the homologous regions of the phage T4 tail fibers to produce T4 phage with altered host range.  Additionally, Shao et al already taught bacteriophage λ-strains with functional stf gene (e.g., SYP093, SYP094, SYP095, SYP096) have a high adsorption rate with better fitness along with a shorter optimal lysis time than strains with a low adsorption rate; and that λ-strains with even higher adsorption rates were obtained through combination of mutations at the J gene and reacquisitions of the stf gene.  
	An ordinary skilled artisan would have a reasonable expectation of success in light of the teachings of Lu et al, Hendrix et al, Shao et al, Protein Accession Nos. P03764, D43009 and G43008 and Merril et al; coupled with a high level of skill for an ordinary skilled artisan in the relevant art. 
The modified pharmaceutical composition comprising a recombinant lambdoid bacteriophage/phagemid particle resulting from the combined teachings of Lu et al, Hendrix et al, Shao et al, Protein Accession Nos. P03764, D43009 and G43008, and Merril et al as set forth above is indistinguishable and encompassed by the presently claimed invention.   Please note that where, as here, the claimed and prior art products are identical or substantially identical, or are produced by identical or substantially identical processes, the PTO can require an applicant to prove that the prior art products do not necessarily or inherently possess the characteristics of his claimed product. See In re Ludtke. Whether the rejection is based on "inherency" under 35 USC 102, or "prima facie obviousness" under 35 USC 103, jointly or alternatively, the burden of proof is the same, and its fairness is evidenced by the PTO's inability to manufacture products or to obtain and compare prior art products. In re Best, Bolton, and Shaw, 195 USPQ 430, 433 (CCPA 1977) citing In re Brown, 59 CCPA 1036, 459 F.2d 531, 173 USPQ 685 (197λ2).
Therefore, the claimed invention as a whole was prima facie obvious in the absence of evidence to the contrary.

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Lu et al (US 2015/0064138) in view of Hendrix et al (Science 258:1145-1148, 1992; IDS), Shao et al (Genetics 180:471-482, 2008), Phage lambda STF protein with Protein Accession No. P03764 (Sequence updated on Dec 01, 2000); Phage lambda protein J with the Protein Accession No. D43009 (1983), and Phage lambda minor tail protein precursor H with the Protein Accession No. G43008 (1983) as applied to claims 1-2, 5-6, 8, 10, 15-19, 23, 26-29 and 31 above, and further in view of Collins et al (US 10,676,721) and Miwa et al (Journal of Bacteriology 153:100-108, 1983; IDS).
The combined teachings of Lu et al, Hendrix et al, Shao et al, Protein Accession Nos. P03764, D43009 and G43008 were already presented above.  However, none of the cited references teaches specifically that the lambdoid bacterial delivery vehicle comprising a DNA payload having a size greater than 12.500 kb and less than 16.667 kb.
Before the effective filing date of the present application, Collins et al already disclosed engineered bacteriophages (e.g., engineered T7 lytic bacteriophages, engineered M13 lysogenic bacteriophages) expressing antimicrobial peptides or lytic enzymes for targeting a broad spectrum of bacterial hosts, and for the long-term suppression of bacterial phage resistance for reducing bacterial infections (Abstract; Summary of the Invention; particularly col. 13, lines 11-24; col. 20, lines 38-47; Examples 1-7; and issued claims 1, 7 and 9).  Collins et al also taught that an antimicrobial-agent engineered bacteriophage can comprise an agent such as RNAi, miRNA, or an RNA agent (col. 13, lines 19-24), and stated “One aspect of the present invention relates to engineering or modification of any bacteriophage strain or species to generate an antimicrobial-engineered bacteriophage disclosed herein.  For example, an antimicrobial-agent engineered bacteriophage can be engineered from any bacteriophage known by a skilled artisan” (col. 12, lines 57-62).
Additionally, Miwa et al also disclosed formation of oligomeric structures from plasmid DNA carrying cosλ that is packaged into bacteriophage λ heads, and that the packaging efficiency of plasmid depends on its copy number in cells and its genome size (Abstract).  Miwa et al also noted that DNA to be packaged in λ phage heads should have a size in the range of 78% (38 kb) to 105% (51 kb) of wild λ DNA (49 kb), and plasmids whose sizes were 40 to 47% of the length of λ DNA have been shown to be packaged as dimers, while a plasmid 28% of the length of λ DNA was packaged as a trimer (page 100, left column, third paragraph).
Accordingly, it would have been obvious before the effective filing date of the present application for an ordinary skilled artisan to further modify the combined teachings of Lu et al, Hendrix et al, Shao et al, Protein Accession Nos. P03764, D43009 and G43008 by also preparing a pharmaceutical composition comprising a lambdoid bacterial delivery in the form of a packaged phagemid for delivering an antimicrobial agent, and that the DNA payload could have a size greater than 12.500 kb and less than 16.667 kb to be packaged as a trimer into λ phage heads, in light of the teachings of Collins al and Miwa et al as presented above.
An ordinary skilled artisan would have been motivated to carry out the above modifications because Collins et al already taught that an antimicrobial-agent engineered bacteriophage could be engineered from any bacteriophage known by a skilled artisan; while Miwa et al already noted DNA to be packaged in λ phage heads should have a size in the range of 78% (38 kb) to 105% (51 kb) of wild λ DNA (49 kb), and plasmids whose sizes were 40 to 47% of the length of λ DNA have been shown to be packaged as dimers, while a plasmid 28% of the length of λ DNA was packaged as a trimer (38 kb/3 = 12.67 kb).  Furthermore, the primary Lu reference already taught using at least non-lytic phages such as λ-like viruses, T5-like viruses, c2-like viruses, L5-like viruses, psiM1-like viruses, phiC31-like viruses, N15-like viruses and others, including in the form of phagemids, as a delivery vehicle with at least one nucleic acid encoding an engineered autonomously distributed circuit containing a programmable nuclease that targets a gene of interest in a microbial organism.
	An ordinary skilled artisan would have a reasonable expectation of success in light of the teachings of Lu et al, Hendrix et al, Shao et al, Protein Accession Nos. P03764, D43009 and G43008, Collins et al, and Miwa et al; coupled with a high level of skill for an ordinary skilled artisan in the relevant art. 
Therefore, the claimed invention as a whole was prima facie obvious in the absence of evidence to the contrary.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Lu et al (US 2015/0064138) in view of Hendrix et al (Science 258:1145-1148, 1992; IDS), Shao et al (Genetics 180:471-482, 2008), Phage lambda STF protein with Protein Accession No. P03764 (Sequence updated on Dec 01, 2000); Phage lambda protein J with the Protein Accession No. D43009 (1983), and Phage lambda minor tail protein precursor H with the Protein Accession No. G43008 (1983) as applied to claims 1-2, 5-6, 8, 10, 15-19, 23, 26-29 and 31 above, and further in view of Bartual et al (PNAS 107:20287-20292, 2010), Wang et al (J. Bacteriology 182:508-512, 2000; IDS) and Werts et al (J. Bacteriology 176:941-947, 1994).
The combined teachings of Lu et al, Hendrix et al, Shao et al, Protein Accession Nos. P03764, D43009 and G43008 were already presented above.  However, none of the cited references teaches specifically that the lambdoid bacterial delivery vehicle comprising a recombinant chimeric STF protein comprising a fusion between N-terminal domain of a STF from a lambda-like or lambda bacteriophage fused to a C-terminal of a different STF within the amino acid region from positions 495-560 comprising amino acid sequence homology of around 35% identity for 45 amino acids or more with reference to SEQ ID NO: 14 (elected species), and/or  N-terminal domain of gpJ from a lambda-like or lambda-bacteriophage fused to C-terminal domain of a different gpJ within the amino acid region from position 950-970 of the N-terminal gpJ with reference to SEQ ID NO: 10 (elected species).
Before the effective filing date of the present application, Bartual et al reported the crystal structure of the receptor-binding tip of the bacteriophage T4 long tail fiber, which is highly homologous to the tip of the bacteriophage lambda side tail fibers, particularly residues 811-931 and 966-1026 which corresponds to residues 528-659 and 705-774 of the side tail fiber of lambda (P03764), respectively (Abstract; page 20289, both paragraphs on left and right columns; and Figs. 2 and 4).  The receptor-binding tip of the bacteriophage T4 long tail fiber comprised of residues 811-1026 can be considered as a different STF from a lambda like bacteriophage with a different specific receptor-binding property.  Bartual et al taught that the conservation pattern suggests the structural frame work of the tip domain is maintained intact, whereas the head domain has diverged to acquire specific receptor-binding properties; and that experimental data demonstrated that the C-terminal region of lambda side tail fibers can functionally substitute for gp37 in receptor binding, whereas the lambda tail fiber assembly protein tfa can functionally substitute for gp38 in mediating the correct folding of gp37.  Fig. 4 below shows the alignment of the tip domains of the long tail fiber gp37 proteins of bacteriophages T4, Tula and Tulb, and of the side tail fiber of bacteriophage lambda.
 
    PNG
    media_image2.png
    543
    704
    media_image2.png
    Greyscale

Additionally, Wang et al demonstrated that the C-terminal portion of the tail fiber J protein of bacteriophage lambda is responsible for binding to LamB, its receptor at the surface of Escherichia coli K-12, and the last 249 residues of the J protein (residues 884 to 1132) are sufficient for the binding (see at least Abstract; page 508, left column, last paragraph continues to first paragraph on right column).
Moreover, Werts et al also identified point mutations at sites/residues 1040, 1077 and 1127 in the C-terminal of phage lambda J protein that are responsible for the extended host range phenotype of lambda phage mutants (see at least the Abstract).
Accordingly, it would have been obvious before the effective filing date of the present application for an ordinary skilled artisan to further modify the combined teachings of Lu et al, Hendrix et al, Shao et al, Protein Accession Nos. P03764, D43009 and G43008 by also preparing at least a lambdoid bacterial delivery vehicle comprising a recombinant chimeric STF protein comprising a fusion between N-terminal domain of a STF from a lambda bacteriophage fused to a C-terminal of a different STF such as the receptor-binding tip of the bacteriophage T4 long tail fiber comprised of residues 811-1026 that is highly homologous to lambda STF with a different specific receptor binding, wherein fusion is within the amino acid region from positions 495-560 comprising amino acid sequence homology of around 35% identity for 45 amino acids or more with reference to SEQ ID NO: 14, and/or  a recombinant chimeric gpJ protein comprising a fusion between N-terminal domain of gpJ from lambda-bacteriophage fused to C-terminal domain of a different gpJ within the amino acid region from position 950-970 of the N-terminal gpJ with reference to SEQ ID NO: 10, in light of the teachings of Bartual et al, Wang et al and Werts et al as presented above.
An ordinary skilled artisan would have been motivated to further carry out the above modifications because Bartual already taught that the receptor-binding tip of the bacteriophage T4 long tail fiber, which is highly homologous to the tip of the bacteriophage lambda side tail fibers, particularly residues 811-931 and 966-1026 which corresponds to residues 528-659 and 705-774 of the side tail fiber of lambda (P03764), respectively; wherein the conservation pattern suggests the structural frame work of the tip domain is maintained intact, whereas the head domain has diverged to acquire specific receptor-binding properties.  The receptor-binding tip of the bacteriophage T4 long tail fiber comprised of residues 811-1026 can be considered as a different STF from a lambda like bacteriophage with a different specific receptor-binding property to be swapped with the corresponding C-terminal region of the lambda STF having SEQ ID NO: 14.  The resulting recombinant chimeric STF protein would endow the lambdoid delivery vehicle a different specific receptor-binding property from that of the lambda STF having SEQ ID NO: 14.  Additionally, since Wang et al taught that  the last 249 residues of the J protein (residues 884 to 1132) are sufficient for binding to its receptor LamB, coupled with gpJ variants having point mutations at residues 1040, 1077 and 1127 displaying extended host range phenotype as taught by Werts et al, an ordinary skilled artisan would also have been motivated to prepare a recombinant chimeric gpJ protein comprising a fusion between N-terminal domain of gpJ from lambda-bacteriophage having SEQ ID NO: 10 fused to C-terminal domain of a gpJ variant having point mutations at residues 1040, 1077 and 1127 within any amino acid region prior to these point mutation sites in the C-terminal region of the lambda J protein comprised of residues 884-1132 (e.g., 884-1039), including within the amino acid region from position 950-970 of the N-terminal gpJ with reference to SEQ ID NO: 10, to attain a recombinant chimeric gpJ protein with an extended host range phenotype.
	An ordinary skilled artisan would have a reasonable expectation of success in light of the teachings of Lu et al, Hendrix et al, Shao et al, Protein Accession Nos. P03764, D43009 and G43008, Bartual et al, Wang et al and Werts et al; coupled with a high level of skill for an ordinary skilled artisan in the relevant art. 
Therefore, the claimed invention as a whole was prima facie obvious in the absence of evidence to the contrary.

Response to Arguments
Applicant’s arguments related to the above 103 rejections in the Amendment dated 03/07/2022 (pages 11-15) along with the 1.132 Declaration of Dr. Rodriguez filed on 03/07/2022 have been fully considered, but they are respectfully not found persuasive for the reasons discussed below.  It is noted that Applicant’s arguments are based exclusively on the 1.132 Declaration.
A.	Applicant argued basically that currently amended claims are not rendered obvious by the combinations of the cited references.  Applicant argued that it has been shown in the case of lambda bacteriophages, the STF protein is not necessary for the infection process to happen as shown by the Wang publication (Exhibit B).  Applicant also argued that although some laboratory studies have shown that the STF protein may allow for a more efficient attachment to the target cell, others have shown that the addition of a functional STF leads to a higher rate of failed DNA injections, possibly due to interaction with their receptor (OmpC), as recently as 2019, as evidenced by the Guan publication (Exhibit C).  Applicant also argued that such a higher rate of failed DNA injection as reported by Guan could reasonably be expected to affect the efficiency of in vivo delivery of a DNA payload of interest into a targeted bacterial cell, and thus a teaching away from the use of a functional STF.  Applicant also argued that in vivo conditions could be very different compared to laboratory conditions, and it was unexpected and contrary to what had been observed in vitro for a long time, efficient in vivo transduction by lambda phage-derived delivery vehicles necessitates the presence of a functional STF protein as demonstrated by Example 1 of the present application showing that a lambda Papa-derived vehicle (without a functional STF protein) showed no detectable transductants within a mouse gut but efficient transduction could be observed in vitro.  Applicant argued that via an evolution assay shown in Example 1 of the present application, a lambda PaPa variant able to replicate in bacteria of the mouse gut arose, and it was demonstrated that the ORF of the stf gene of this lambda PaPa variant had been restored. 
First, although the STF protein is not necessary for the infection process in vitro to happen as shown by the Wang publication (Exhibit B), Hendrix et al taught that both Ur-λ (with a functional stf protein) and λ wild type (without a functional stf protein) contain gpJ tail fiber protein which recognizes LamB receptor on an E. Coli K12 strain, and demonstrated the side tail fibers of Ur-λ endow it with the ability to adsorb through a non-LamB receptor (an expanded receptor specificity) and adsorb to E. Coli cells more rapidly relative to λ wild type.  Additionally, Shao et al also disclosed that bacteriophage λ-strains with functional stf gene (e.g., SYP093, SYP094, SYP095, SYP096) have a high adsorption rate with better fitness along with a shorter optimal lysis time than strains with a low adsorption rate.  Moreover, a 2012 review of Chatterjee et al (Viruses 4:3162-3178, 2012; IDS) also stated clearly “The common laboratory strain of bacteriophage λ, so called λ wild type carries a frameshift mutation in stf gene relative to Ur-λ, the original isolate.  The Ur-λ phages have thin tail fibers which are absent in λ wild type and the Ur-λ have expanded receptor specificity and adsorbs to host cells more rapidly, suggesting the importance of tail fibers” (page 3164, first paragraph).  Thus, an ordinary skilled artisan before the effective filing date of the present application would readily recognize the advantages of a bacteriophage λ-based delivery vehicle with a functional stf protein.
Second, Applicant cited a single Guan publication (Exhibit C) reporting that Ur-λ has a higher chance of failure in the infection in a single-cell assay in vitro than λWT (42% vs 29.2%, respectively), that is attributed to the interaction between the side tail fibers and their receptors on the host surface is involved in interfering with the Ur-λ infection process.  However, single-cell assay is not typical for in vitro conditions, let alone in vivo conditions.  Additionally, Guan et al stated explicitly “[w]e found Ur-λ exhibited more frequent failed DNA ejection.  The DNA ejection happens when phage lambda tail fiber gpJ interacts LamB receptor.  So, it seems that the binding of side tail fibers to OmpC receptor disturbs the optimal interaction between gpJ and LamB.  This raised the question why the real wild type lambda event needs the four side tail fibers.  We know that that with the four side tail fibers, Ur-λ can adsorb to the host at a much faster rate and higher extent.  Therefore, Ur-λ can have more efficient infection even when each individual phage might fail more frequently compared to λWT.  This is probably why Ur-λ would still be a phage with higher fitness” (page 62, left column, bottom of first paragraph).  These statements from the Guan publication are hardly considered to be teaching-away from the use of a bacteriophage λ-based delivery vehicle with a functional stf protein.
Third, in light of the state of the prior art before the effective filing date of the present application at least in the form of the Hendrix reference, the Shao reference, the Chatterjee review and even the Guan reference, once again an ordinary skilled artisan would readily recognize the advantages and/or more fitness of a bacteriophage λ-based delivery vehicle with a functional stf protein over one without a functional stf protein.  Therefore, the reported results in Example 1 of the present application are neither “unexpected” nor “surprising”.  

B.	With respect to the Lu reference, Applicant argued that the reference does not address the problem of inefficient delivery of bacteriophage delivery vehicles, particularly lambda phage-derived vehicles, in vivo; nor the presence of a functional STF protein would be necessary to achieve efficient delivery of a lambda phage-derived vehicle in vivo.  With respect to the Hendrix reference, Applicant argued that this reference does not suggest that the absence of a functional STF protein could impede the efficient delivery of lambda phage-derived vehicles in vivo; and since the absence of a functional STF protein does not prevent efficient delivery in vitro, a skilled artisan would have had no motivation in view of Hendrix to use a lambda phage-derived vehicle comprising a functional STF protein, particularly the Guan publication in Exhibit B would have taught away from such solution.  Applicant further argued none of the Merril reference, the Accession No. G43008, the Collins reference, the Shao reference and the Miwa reference remedies the deficiencies of the combination of Lu et al and Hendrix et al as discussed above.
First, since the above rejection was made under 35 U.S.C. 103 none of the cited references has to teach every limitation of the instant claims.  For example, the primary Lu reference does not have to teach explicitly the use of a lambdoid bacterial delivery vehicle comprising a functional lambdoid bacteriophage side tail fiber (STF) protein.  Nor does the Lu reference have to recognize the presence of a functional STF protein would be necessary to achieve efficient delivery of a lambda phage-derived vehicle in vivo.  It is also apparent that Applicant considered each of the cited references in total isolation one from the others, without considerting the specific combination of the cited references as well as the state of the prior art.
Second, the teachings of the primary Lu reference are not necessarily limited only to exemplifications, including the exemplary M13 bacteriophages and M13 phagemids.  Lu et al stated explicitly “The bacteriophages of the present disclosure are, in some embodiments, non-lytic (also referred to as lysogenic or temperate). Non-lytic phage may also include those that are actively secreted from infected cells in the absence of lysis, including, without limitation, filamentous phage such as, for example M13, fd, Ike, CTX-Φ, Pf1, Pf2 and Pf3.  Thus, after phage delivery of a programmable nuclease circuit to a bacterial cell, the bacterial cell may remain viable and able to stably maintain expression of the circuit…..Examples of non-lytic bacteriophage for use in accordance with the present disclosure include, without limitation, Myoviridae….Siphoviridae (λ-like viruses, ᵧ-like viruses, T1-like viruses, T5-like viruses, c2-like viruses, L5-like viruses, psiM1-like viruses, phiC31-like viruses, N15-like viruses); Podoviridae (phi29-like viruses, P22-like viruses, N4-like viruses)” (paragraph [0091]).
Third, the Hendrix reference demonstrated clearly that the side tail fibers of Ur-λ endow it with the ability to adsorb through a non-LamB receptor (an expanded receptor specificity) and adsorb to E. Coli cells more rapidly relative to λ wild type.  Additionally, Shao et al also reported that bacteriophage λ-strains with functional stf gene (e.g., SYP093, SYP094, SYP095, SYP096) have a high adsorption rate with a shorter optimal lysis time and higher fitness than strains with a low adsorption rate (see at least Abstract).  These references provide a sufficient motivation for an ordinary skilled artisan to use a bacteriophage λ-based delivery vehicle with a functional stf protein, without requiring the Hendrix reference disclosing the absence of a functional STF protein could impede the efficient delivery of lambda phage-derived vehicles in vivo.  Moreover, there is no teaching-away whatsoever by the cited Guan reference (Exhibit C).  As already noted above, Guan et al already stated explicitly “[w]e found Ur-λ exhibited more frequent failed DNA ejection.  The DNA ejection happens when phage lambda tail fiber gpJ interacts LamB receptor.  So, it seems that the binding of side tail fibers to OmpC receptor disturbs the optimal interaction between gpJ and LamB.  This raised the question why the real wild type lambda event needs the four side tail fibers.  We know that that with the four side tail fibers, Ur-λ can adsorb to the host at a much faster rate and higher extent.  Therefore, Ur-λ can have more efficient infection even when each individual phage might fail more frequently compared to λWT.  This is probably why Ur-λ would still be a phage with higher fitness” (page 62, left column, bottom of first paragraph).  
Fourth, additional references were cited to supplement at least the combined teachings of Lu et al, Hendrix et al and Shao et al for other limitations recited in the instant claims.  Please refer to the above 103 rejections for details, particularly the motivations for combining the cited references. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 31 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-21 of U.S. Patent No. 11,236,133 (previously Application No. 16/816,675), or claims 1-21 of U.S. Patent No. 11,208,437. 
Although the claims at issue are not identical, they are not patentably distinct from each other because a pharmaceutical or veterinary composition comprising a pharmaceutical-acceptable carrier and one or more bacterial delivery vehicles bacterial delivery vehicle comprising a chimeric receptor binding protein (RBP) in claims 1-21 of U.S. Patent No. 11,236,133, or an engineered branched-RBP in claims 1-21 of U.S. Patent No. 11,208,437 anticipates/encompasses the claimed genus in the application being examined and, therefore, a patent to the genus would, necessarily, extend the rights of the species or sub- should the genus issue as a patent after the species of sub-genus.  
Claims 1-2, 6, 8-13, 15-19 and 23 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-21 of U.S. Patent No. 11,236,133 in view of Hendrix et al (Science 258:1145-1148, 1992; IDS), Shao et al (Genetics 180:471-482, 2008), Phage lambda protein J with the Protein Accession No. D43009 (1983), and Phage lambda minor tail protein precursor H with the Protein Accession No. G43008 (1983). 
Claims 1-2, 6, 8-13, 15-19 and 23 of the present application differ from claims 1-21 of U.S. Patent No. 11,236,133 in reciting specifically at least that the bacterial delivery vehicle further comprises a lambdoid gpJ protein comprising or consisting of an amino acid sequence having at least 35% identity up to amino acid corresponding to amino acid 606 of lambda gpJ of sequence of SEQ ID NO: 10 and/or a gpH protein comprising or consisting of an amino acid sequence having at least 40% identity over the complete length of lambda gpH of sequence SEQ ID NO: 23.
Before the effective filing date of the present application, Hendrix et al already isolated and characterized the Ur-λ virions having thin, jointed tail fibers that are absent from the common laboratory λ wild type strain (λPapa) carrying a frameshift mutation in the middle of a tail fiber gene (Abstract; and Fig. 2).  

    PNG
    media_image1.png
    430
    922
    media_image1.png
    Greyscale

Hendrix et al disclosed two novel proteins of Ur-λ constitute the fibers: the product of stf, the gene that is disrupted in λ wild type by the frameshift mutation, and the product of gene tfa, a protein that is implicated in facilitating tail fiber assembly.  Hendrix et al also determined that the Ur-λ sequence differs from the λ wild-type sequence by having an extra base pair relative to the λ wild-type genome sequence, and this change restores a single gene with two open reading frames in the λ wild-type sequence that show sequence similarity to the phage P2 tail fiber gene (gene H; see Fig. 2).  Hendrix et al also disclosed that both Ur-λ and λ wild type contain gpJ tail fiber protein which recognizes LamB receptor on an E. Coli K12 strain, and demonstrated the side tail fibers of Ur-λ endow it with the ability to adsorb through a non-LamB receptor (an expanded receptor specificity) and adsorb to E. Coli cells more rapidly relative to λ wild type (page 1146, 3rd column, last paragraph continues to first paragraph on 1st column on page 1147).  Hendrix et al also taught that the tail fibers of the double-stranded DNA bacteriophages are the organelles through which the virus contacts its host in the first steps of the infection process, and by forming specific contacts with receptor molecules on the surface of the bacterial cell, the tail fibers provide a primary determinant of the host range of the bacteriophage that carries them (page 1145, 2nd column, first paragraph).
Additionally, Shao et al already disclosed bacteriophage λ-strains with functional stf gene (e.g., SYP093, SYP094, SYP095, SYP096) that have a high adsorption rate with better fitness along with a shorter optimal lysis time than strains with a low adsorption rate, and these bacteriophage λ-strains also comprise the genetic marker lacZα (a DNA pay load of interest) being inserted at the 3’ end of λ’s R gene (see at least Abstract; page 473, right column, second last paragraph; page 475, right column, second paragraph; Tables 1-2; Figures 1-4).  Shao et al also stated “In the case of adsorption rate, there are at least two mechanisms to achieve a high adsorption rate: mutations at the tail fiber gene J (our unpublished data) or reacquisition of the side tail fiber through a revertant, or possibly a compensatory mutation.  In the discussion above, we did not assume the current adsorption rate is the highest rate phage λ can achieve.  In fact, we recently obtained λ-strains with even higher adsorption rates through combination of mutations at the J gene and reacquisitions of the stf gene.  However, note that the genetic basis for the current phenotypic difference between the LA and HA phages is only a single point mutation.  Therefore, it is biologically possible for an LA phage to become an HA phage in one single mutation step” (page 480, last two lines continue to last sentence of first paragraph on right column).  
Moreover, the Phage lambda protein J with the Protein Accession No. D43009 having an amino acid sequence that is 100% identical to SEQ ID NO: 10 (1132-amino-acid sequence) of the present application, and the Phage lambda minor tail protein precursor H with the Protein Accession No. G43008 having an amino acid sequence that is 100% identical to SEQ ID NO: 23 (853-amino-acid sequence) of the present application were known (see attached sequence searches below).  
Accordingly, it would have been obvious before the effective filing date of the present application for an ordinary skilled artisan to modify a pharmaceutical or veterinary composition comprising one or more bacterial delivery vehicles comprising a chimeric receptor binding protein (RBP) in claims 1-21 of U.S. Patent No. 11,236,133, in which the bacterial delivery vehicle(s) further comprising a functional gpJ having SEQ ID NO: 10 or an engineered gpJ protein thereof having mutations that allow a high adsorption and better fitness, and/or a functional gpH protein having SEQ ID NO: 23, in light of the teachings of Hendrix et al, Shao et al, Protein Accession Nos. D43009 and G43008 as presented above with a reasonable expectation of success.
An ordinary skilled artisan would have been motivated to carry out the above modifications because Hendrix et al taught that the Ur-λ virions containing intact functional stf, gpJ and gpH proteins have an expanded receptor specificity and adsorb to E. Coli cells more rapidly, and gpJ tail fiber protein recognizes LamB receptor on E. Coli cells.  Additionally, Shao et al already taught that bacteriophage λ-strains with functional stf gene (e.g., SYP093, SYP094, SYP095, SYP096) have a high adsorption rate with better fitness along with a shorter optimal lysis time than strains with a low adsorption rate; and that λ-strains with even higher adsorption rates were obtained through combination of mutations at the J gene and reacquisitions of the stf gene.  Moreover, the Phage lambda protein J with the Protein Accession No. D43009 having an amino acid sequence that is 100% identical to SEQ ID NO: 10 of the present application, and the Phage lambda minor tail protein precursor H with the Protein Accession No. G43008 having an amino acid sequence that is 100% identical to SEQ ID NO: 23 of the present application were already known in the prior art.   
Therefore, the claimed invention as a whole was prima facie obvious in the absence of evidence to the contrary.

Claims 5 and 20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-21 of U.S. Patent No. 11,236,133 in view of Hendrix et al (Science 258:1145-1148, 1992; IDS), Shao et al (Genetics 180:471-482, 2008), Phage lambda protein J with the Protein Accession No. D43009 (1983), and Phage lambda minor tail protein precursor H with the Protein Accession No. G43008 (1983) as applied to claims 1-2, 6, 8-13, 15-19 and 23 above, and further in view of Lu et al (US 2015/0064138) and Miwa et al (Journal of Bacteriology 153:100-108, 1983; IDS). 
The instant claims differ from claims 1-21 of U.S. Patent No. 11,236,133 in view of Hendrix et al, Shao et al, Protein Accession Nos. D43009 and G43008 in recited specifically “wherein the bacterial delivery vehicle is a packaged phagemid” (claim 5) and “wherein the DNA payload has a size greater than 10.000 kb and less than 12.000 kb, or has a size greater than 12.500 kb and less than 16.667 kb, or has a size greater than or equal to 18.000 kb and less than or equal to 25.000 kb” (claim 20).
However, before the effective filing date of the present application Lu et al already disclosed at least a recombinant bacteriophage and/or phagemid (also referred as phagemid particle) comprising at least one nucleic acid encoding an engineered autonomously distributed circuit, which contains a Cas9 nuclease, a guide RNA (gRNA or crRNA) and a transactivating small RNA (tracRNA) derived from a CRISPR-Cas system (e.g., Type II CRISPR-Cas system of Streptococcus pyogenes) that targets a gene of interest located chromosomally or extrachromosomally in a microbial organism (e.g., pathogenic bacterial cells such as beta-lactamase-producing (ESBL)  Escherichia coli, ESBL Klebsiella pneumonia, Pseudomonas aeruginosa, vancomycin-resistant Enterococcus (VRE), methicillin-resistant Staphylococcus aureus (MRSA), multidrug-resistant (MDR) Acinobacter baumannii), wherein the gene of interest is a virulence factor gene, a toxin gene or an antibiotic resistance gene; and methods of treating a subject in need (e.g., a human subject) using the same recombinant bacteriophage/phagemid system (Abstract; Summary of the Invention; particularly paragraphs [0006], [0008], [0015]-[0016], [0020]-[0023], [0026], [0056]-[0058], [0086]-[0094], [0143]-[0144], [0164]-[0169]; Figures 1-2).   Lu et al specifically taught that target genes include genes that confer virulence traits to Escherichia coli (e.g., O157:H7) include stx1 and stx2 that encode Shiga-like toxins (paragraph [0073]).
Additionally, Miwa et al also disclosed formation of oligomeric structures from plasmid DNA carrying cosλ that is packaged into bacteriophage λ heads, and that the packaging efficiency of plasmid depends on its copy number in cells and its genome size (Abstract).  Miwa et al also noted that DNA to be packaged in λ phage heads should have a size in the range of 78% (38 kb) to 105% (51 kb) of wild λ DNA (49 kb), and plasmids whose sizes were 40 to 47% of the length of λ DNA have been shown to be packaged as dimers, while a plasmid 28% of the length of λ DNA was packaged as a trimer (page 100, left column, third paragraph).
Accordingly, it would have been obvious before the effective filing date of the present application for an ordinary skilled artisan to further modify claims 1-21 of U.S. Patent No. 11,236,133 in view of Hendrix et al, Shao et al, Protein Accession Nos. D43009 and G43008 by also utilizing a bacterial delivery vehicle in the form of a packaged phagemid, and that the DNA payload could have a size greater than 12.500 kb and less than 16.667 kb to be packaged as a trimer into λ phage heads (38 kb/3 = 12.67 kb), in light of the teachings of Lu et al and Miwa et al as presented above with a reasonable expectation of success.
Therefore, the claimed invention as a whole was prima facie obvious in the absence of evidence to the contrary.

Claims 1-2, 5-6, 8-13, 15-19, 23 and 26-29 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-22 of U.S. Patent No. 11,208,437 in view of Hendrix et al (Science 258:1145-1148, 1992; IDS), Shao et al (Genetics 180:471-482, 2008), Phage lambda protein J with the Protein Accession No. D43009 (1983), Phage lambda minor tail protein precursor H with the Protein Accession No. G43008 (1983), and Lu et al (US 2015/0064138). 
Claims 1-2, 5-6, 8-13, 15-19, 23 and 26-29 of the present application differ from claims 1-22 of U.S. Patent No. 11,208,437 in reciting specifically at least that the bacterial delivery vehicle further comprises a lambdoid gpJ protein comprising or consisting of an amino acid sequence having at least 35% identity up to amino acid corresponding to amino acid 606 of lambda gpJ of sequence of SEQ ID NO: 10 and/or a gpH protein comprising or consisting of an amino acid sequence having at least 40% identity over the complete length of lambda gpH of sequence SEQ ID NO: 23; the bacterial delivery vehicle is a packaged phagemid; and the bacterial infection is a STEC infection.
Before the effective filing date of the present application, Hendrix et al already isolated and characterized the Ur-λ virions having thin, jointed tail fibers that are absent from the common laboratory λ wild type strain (λPapa) carrying a frameshift mutation in the middle of a tail fiber gene (Abstract; and Fig. 2).  

    PNG
    media_image1.png
    430
    922
    media_image1.png
    Greyscale

Hendrix et al disclosed two novel proteins of Ur-λ constitute the fibers: the product of stf, the gene that is disrupted in λ wild type by the frameshift mutation, and the product of gene tfa, a protein that is implicated in facilitating tail fiber assembly.  Hendrix et al also determined that the Ur-λ sequence differs from the λ wild-type sequence by having an extra base pair relative to the λ wild-type genome sequence, and this change restores a single gene with two open reading frames in the λ wild-type sequence that show sequence similarity to the phage P2 tail fiber gene (gene H; see Fig. 2).  Hendrix et al also disclosed that both Ur-λ and λ wild type contain gpJ tail fiber protein which recognizes LamB receptor on an E. Coli K12 strain, and demonstrated the side tail fibers of Ur-λ endow it with the ability to adsorb through a non-LamB receptor (an expanded receptor specificity) and adsorb to E. Coli cells more rapidly relative to λ wild type (page 1146, 3rd column, last paragraph continues to first paragraph on 1st column on page 1147).  Hendrix et al also taught that the tail fibers of the double-stranded DNA bacteriophages are the organelles through which the virus contacts its host in the first steps of the infection process, and by forming specific contacts with receptor molecules on the surface of the bacterial cell, the tail fibers provide a primary determinant of the host range of the bacteriophage that carries them (page 1145, 2nd column, first paragraph).
Additionally, Shao et al already disclosed bacteriophage λ-strains with functional stf gene (e.g., SYP093, SYP094, SYP095, SYP096) that have a high adsorption rate with better fitness along with a shorter optimal lysis time than strains with a low adsorption rate, and these bacteriophage λ-strains also comprise the genetic marker lacZα (a DNA pay load of interest) being inserted at the 3’ end of λ’s R gene (see at least Abstract; page 473, right column, second last paragraph; page 475, right column, second paragraph; Tables 1-2; Figures 1-4).  Shao et al also stated “In the case of adsorption rate, there are at least two mechanisms to achieve a high adsorption rate: mutations at the tail fiber gene J (our unpublished data) or reacquisition of the side tail fiber through a revertant, or possibly a compensatory mutation.  In the discussion above, we did not assume the current adsorption rate is the highest rate phage λ can achieve.  In fact, we recently obtained λ-strains with even higher adsorption rates through combination of mutations at the J gene and reacquisitions of the stf gene.  However, note that the genetic basis for the current phenotypic difference between the LA and HA phages is only a single point mutation.  Therefore, it is biologically possible for an LA phage to become an HA phage in one single mutation step” (page 480, last two lines continue to last sentence of first paragraph on right column).  
Moreover, the Phage lambda protein J with the Protein Accession No. D43009 having an amino acid sequence that is 100% identical to SEQ ID NO: 10 (1132-amino-acid sequence) of the present application, and the Phage lambda minor tail protein precursor H with the Protein Accession No. G43008 having an amino acid sequence that is 100% identical to SEQ ID NO: 23 (853-amino-acid sequence) of the present application were known (see attached sequence searches below). 
Furthermore,  Lu et al already disclosed at least a recombinant bacteriophage and/or phagemid (also referred as phagemid particle) comprising at least one nucleic acid encoding an engineered autonomously distributed circuit, which contains a Cas9 nuclease, a guide RNA (gRNA or crRNA) and a transactivating small RNA (tracRNA) derived from a CRISPR-Cas system (e.g., Type II CRISPR-Cas system of Streptococcus pyogenes) that targets a gene of interest located chromosomally or extrachromosomally in a microbial organism (e.g., pathogenic bacterial cells such as beta-lactamase-producing (ESBL)  Escherichia coli, ESBL Klebsiella pneumonia, Pseudomonas aeruginosa, vancomycin-resistant Enterococcus (VRE), methicillin-resistant Staphylococcus aureus (MRSA), multidrug-resistant (MDR) Acinobacter baumannii), wherein the gene of interest is a virulence factor gene, a toxin gene or an antibiotic resistance gene; and methods of treating a subject in need (e.g., a human subject) using the same recombinant bacteriophage/phagemid system (Abstract; Summary of the Invention; particularly paragraphs [0006], [0008], [0015]-[0016], [0020]-[0023], [0026], [0056]-[0058], [0086]-[0094], [0143]-[0144], [0164]-[0169]; Figures 1-2).   Lu et al specifically taught that target genes include genes that confer virulence traits to Escherichia coli (e.g., O157:H7) include stx1 and stx2 that encode Shiga-like toxins (paragraph [0073]).
Accordingly, it would have been obvious before the effective filing date of the present application for an ordinary skilled artisan to modify a pharmaceutical or veterinary composition comprising one or more bacterial delivery vehicles comprising a chimeric receptor binding protein (RBP) and a method of treating a bacterial infection in a subject using the same composition in claims 1-22 of U.S. Patent No. 11,208,437, in which the bacterial delivery vehicle(s), including in the form of packaged phagemid(s), further comprising a functional gpJ having SEQ ID NO: 10 or an engineered gpJ protein thereof having mutations that allow a high adsorption and better fitness, and/or a functional gpH protein having SEQ ID NO: 23 for treating a bacterial infection, including STEC infection, in a subject in need thereof, in light of the teachings of Hendrix et al, Shao et al, Protein Accession Nos. D43009 and G43008, and Lu et al as presented above with a reasonable expectation of success.
An ordinary skilled artisan would have been motivated to carry out the above modifications because Hendrix et al taught that the Ur-λ virions containing intact functional stf, gpJ and gpH proteins have an expanded receptor specificity and adsorb to E. Coli cells more rapidly, and gpJ tail fiber protein recognizes LamB receptor on E. Coli cells.  Additionally, Shao et al already taught that bacteriophage λ-strains with functional stf gene (e.g., SYP093, SYP094, SYP095, SYP096) have a high adsorption rate with better fitness along with a shorter optimal lysis time than strains with a low adsorption rate; and that λ-strains with even higher adsorption rates were obtained through combination of mutations at the J gene and reacquisitions of the stf gene.  Moreover, the Phage lambda protein J with the Protein Accession No. D43009 having an amino acid sequence that is 100% identical to SEQ ID NO: 10 of the present application, and the Phage lambda minor tail protein precursor H with the Protein Accession No. G43008 having an amino acid sequence that is 100% identical to SEQ ID NO: 23 of the present application were already known in the prior art.  Furthermore, Lu et al already taught using a recombinant bacteriophage and/or phagemid (also referred as phagemid particle) for treating a Shiga Toxin producing E. coli (STEC) infection in a subject in need thereof. 
Therefore, the claimed invention as a whole was prima facie obvious in the absence of evidence to the contrary.

In the Amendment dated 03/07/2022 (page 16), Applicant merely stated that Applicant would address the double patenting rejections upon notice of allowable subject matter.

Conclusions
 	No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Quang Nguyen, Ph.D., whose telephone number is (571) 272-0776.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s SPE, Christopher M. Babic, may be reached at (571) 272-8507.
	To aid in correlating any papers for this application, all further correspondence regarding this application should be directed to Group Art Unit 1633; Central Fax No. (571) 273-8300. 
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to (571) 272-0547.
	Patent applicants with problems or questions regarding electronic images that can be viewed in the Patent Application Information Retrieval system (PAIR) can now contact the USPTO’s Patent Electronic Business Center (Patent EBC) for assistance.  Representatives are available to answer your questions daily from 6 am to midnight (EST). The toll free number is (866) 217-9197. When calling please have your application serial or patent number, the type of document you are having an image problem with, the number of pages and the specific nature of the problem.  The Patent Electronic Business Center will notify applicants of the resolution of the problem within 5-7 business days. Applicants can also check PAIR to confirm that the problem has been corrected.  The USPTO’s Patent Electronic Business Center is a complete service center supporting all patent business on the Internet. The USPTO’s PAIR system provides Internet-based access to patent application status and history information. It also enables applicants to view the scanned images of their own application file folder(s) as well as general patent information available to the public.

/QUANG NGUYEN/Primary Examiner, Art Unit 1631                                                                                                                                                                                                        
minor tail protein precursor H - phage lambda
Date: 13-Jun-1983 #sequence_revision 13-Jun-1983 #text_change 09-Jul-2004
Accession: G43008; E43014; A04362

Note: the amino end of protein H* was determined by partial sequence analysis to correspond to 1-Met; thus maturation of the H protein does not involve cleavage at the amino end.
Comment: Gene H protein is cleaved to form minor tail protein H*, located at the distal end. There are 6-7 copies of protein H* per mature phage. This protein is believed to function in the injection of lambda DNA into the host cell during early infection.
Gene H protein functions in the assembly of the tail polymerization initiator complex and is postulated to act as a template to determine the tail length.


  Query Match             100.0%;  Score 4273;  DB 1;  Length 853;
  Best Local Similarity   100.0%;  
  Matches  853;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 MAEPVGDLVVDLSLDAARFDEQMARVRRHFSGTESDAKKTAAVVEQSLSRQALAAQKAGI 60
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db          1 MAEPVGDLVVDLSLDAARFDEQMARVRRHFSGTESDAKKTAAVVEQSLSRQALAAQKAGI 60

Qy         61 SVGQYKAAMRMLPAQFTDVATQLAGGQSPWLILLQQGGQVKDSFGGMIPMFRGLAGAITL 120
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db         61 SVGQYKAAMRMLPAQFTDVATQLAGGQSPWLILLQQGGQVKDSFGGMIPMFRGLAGAITL 120

Qy        121 PMVGATSLAVATGALAYAWYQGNSTLSDFNKTLVLSGNQAGLTADRMLVLSRAGQAAGLT 180
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        121 PMVGATSLAVATGALAYAWYQGNSTLSDFNKTLVLSGNQAGLTADRMLVLSRAGQAAGLT 180

Qy        181 FNQTSESLSALVKAGVSGEAQIASISQSVARFSSASGVEVDKVAEAFGKLTTDPTSGLTA 240
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        181 FNQTSESLSALVKAGVSGEAQIASISQSVARFSSASGVEVDKVAEAFGKLTTDPTSGLTA 240

Qy        241 MARQFHNVSAEQIAYVAQLQRSGDEAGALQAANEAATKGFDDQTRRLKENMGTLETWADR 300
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        241 MARQFHNVSAEQIAYVAQLQRSGDEAGALQAANEAATKGFDDQTRRLKENMGTLETWADR 300

Qy        301 TARAFKSMWDAVLDIGRPDTAQEMLIKAEAAYKKADDIWNLRKDDYFVNDEARARYWDDR 360
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        301 TARAFKSMWDAVLDIGRPDTAQEMLIKAEAAYKKADDIWNLRKDDYFVNDEARARYWDDR 360

Qy        361 EKARLALEAARKKAEQQTQQDKNAQQQSDTEASRLKYTEEAQKAYERLQTPLEKYTARQE 420
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        361 EKARLALEAARKKAEQQTQQDKNAQQQSDTEASRLKYTEEAQKAYERLQTPLEKYTARQE 420

Qy        421 ELNKALKDGKILQADYNTLMAAAKKDYEATLKKPKQSSVKVSAGDRQEDSAHAALLTLQA 480
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        421 ELNKALKDGKILQADYNTLMAAAKKDYEATLKKPKQSSVKVSAGDRQEDSAHAALLTLQA 480

Qy        481 ELRTLEKHAGANEKISQQRRDLWKAESQFAVLEEAAQRRQLSAQEKSLLAHKDETLEYKR 540
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        481 ELRTLEKHAGANEKISQQRRDLWKAESQFAVLEEAAQRRQLSAQEKSLLAHKDETLEYKR 540

Qy        541 QLAALGDKVTYQERLNALAQQADKFAQQQRAKRAAIDAKSRGLTDRQAEREATEQRLKEQ 600
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        541 QLAALGDKVTYQERLNALAQQADKFAQQQRAKRAAIDAKSRGLTDRQAEREATEQRLKEQ 600

Qy        601 YGDNPLALNNVMSEQKKTWAAEDQLRGNWMAGLKSGWSEWEESATDSMSQVKSAATQTFD 660
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        601 YGDNPLALNNVMSEQKKTWAAEDQLRGNWMAGLKSGWSEWEESATDSMSQVKSAATQTFD 660

Qy        661 GIAQNMAAMLTGSEQNWRSFTRSVLSMMTEILLKQAMVGIVGSIGSAIGGAVGGGASASG 720
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        661 GIAQNMAAMLTGSEQNWRSFTRSVLSMMTEILLKQAMVGIVGSIGSAIGGAVGGGASASG 720

Qy        721 GTAIQAAAAKFHFATGGFTGTGGKYEPAGIVHRGEFVFTKEATSRIGVGNLYRLMRGYAT 780
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        721 GTAIQAAAAKFHFATGGFTGTGGKYEPAGIVHRGEFVFTKEATSRIGVGNLYRLMRGYAT 780

Qy        781 GGYVGTPGSMADSRSQASGTFEQNNHVVINNDGTNGQIGPAALKAVYDMARKGARDEIQT 840
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        781 GGYVGTPGSMADSRSQASGTFEQNNHVVINNDGTNGQIGPAALKAVYDMARKGARDEIQT 840

Qy        841 QMRDGGLFSGGGR 853
              |||||||||||||
Db        841 QMRDGGLFSGGGR 853



host specificity protein J - phage lambda
Date: 13-Jun-1983 #sequence_revision 13-Jun-1983 #text_change 09-Jul-2004
Accession: D43009; A43015; A04374

Comment: Gene J protein makes up the distal fiber of the phage tail. It is responsible for adsorption to the host during infection and determines host specificity. It specifically binds to the lambda receptor protein of E. coli K12. This receptor protein encoded by E. coli gene lamB is an outer membrane protein that functions in the transport of maltose and maltodextrins.

Acce
  Query Match             100.0%;  Score 5893;  DB 1;  Length 1132;
  Best Local Similarity   100.0%;  
  Matches 1132;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 MGKGSSKGHTPREAKDNLKSTQLLSVIDAISEGPIEGPVDGLKSVLLNSTPVLDTEGNTN 60
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db          1 MGKGSSKGHTPREAKDNLKSTQLLSVIDAISEGPIEGPVDGLKSVLLNSTPVLDTEGNTN 60

Qy         61 ISGVTVVFRAGEQEQTPPEGFESSGSETVLGTEVKYDTPITRTITSANIDRLRFTFGVQA 120
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db         61 ISGVTVVFRAGEQEQTPPEGFESSGSETVLGTEVKYDTPITRTITSANIDRLRFTFGVQA 120

Qy        121 LVETTSKGDRNPSEVRLLVQIQRNGGWVTEKDITIKGKTTSQYLASVVMGNLPPRPFNIR 180
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        121 LVETTSKGDRNPSEVRLLVQIQRNGGWVTEKDITIKGKTTSQYLASVVMGNLPPRPFNIR 180

Qy        181 MRRMTPDSTTDQLQNKTLWSSYTEIIDVKQCYPNTALVGVQVDSEQFGSQQVSRNYHLRG 240
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        181 MRRMTPDSTTDQLQNKTLWSSYTEIIDVKQCYPNTALVGVQVDSEQFGSQQVSRNYHLRG 240

Qy        241 RILQVPSNYNPQTRQYSGIWDGTFKPAYSNNMAWCLWDMLTHPRYGMGKRLGAADVDKWA 300
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        241 RILQVPSNYNPQTRQYSGIWDGTFKPAYSNNMAWCLWDMLTHPRYGMGKRLGAADVDKWA 300

Qy        301 LYVIGQYCDQSVPDGFGGTEPRITCNAYLTTQRKAWDVLSDFCSAMRCMPVWNGQTLTFV 360
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        301 LYVIGQYCDQSVPDGFGGTEPRITCNAYLTTQRKAWDVLSDFCSAMRCMPVWNGQTLTFV 360

Qy        361 QDRPSDKTWTYNRSNVVMPDDGAPFRYSFSALKDRHNAVEVNWIDPNNGWETATELVEDT 420
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        361 QDRPSDKTWTYNRSNVVMPDDGAPFRYSFSALKDRHNAVEVNWIDPNNGWETATELVEDT 420

Qy        421 QAIA RYGRNVTKMDAFGCTSRGQAHRAGLWLIKTELLETQTVDFSVGAEGLRHVPGDVIE 480
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        421 QAIA RYGRNVTKMDAFGCTSRGQAHRAGLWLIKTELLETQTVDFSVGAEGLRHVPGDVIE 480

Qy        481 ICDDDYAGISTGGRVLAVNSQTRTLTLDREITLPSSGTALISLVDGSGNPVSVEVQSVTD 540
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        481 ICDDDYAGISTGGRVLAVNSQTRTLTLDREITLPSSGTALISLVDGSGNPVSVEVQSVTD 540

Qy        541 GVKVKVSRVPDGVAEYSVWELKLPTLRQRLFRCVSIRENDDGTYAITAVQHVPEKEAIVD 600
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        541 GVKVKVSRVPDGVAEYSVWELKLPTLRQRLFRCVSIRENDDGTYAITAVQHVPEKEAIVD 600

Qy        601 NGAHFDGEQSGTVNGVTPPAVQHLTAEVTADSGEYQVLARWDTPKVVKGVSFLLRLTVTA 660
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        601 NGAHFDGEQSGTVNGVTPPAVQHLTAEVTADSGEYQVLARWDTPKVVKGVSFLLRLTVTA 660

Qy        661 DDGSERLVSTARTTETTYRFTQLALGNYRLTVRAVNAWGQQGDPASVSFRIAAPAAPSRI 720
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        661 DDGSERLVSTARTTETTYRFTQLALGNYRLTVRAVNAWGQQGDPASVSFRIAAPAAPSRI 720

Qy        721 ELTPGYFQITATPHLAVYDPTVQFEFWFSEKQIADIRQVETSTRYLGTALYWIAASINIK 780
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        721 ELTPGYFQITATPHLAVYDPTVQFEFWFSEKQIADIRQVETSTRYLGTALYWIAASINIK 780

Qy        781 PGHDYYFYIRSVNTVGKSAFVEAVGRASDDAEGYLDFFKGKITESHLGKELLEKVELTED 840
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        781 PGHDYYFYIRSVNTVGKSAFVEAVGRASDDAEGYLDFFKGKITESHLGKELLEKVELTED 840

Qy        841 NASRLEEFSKEWKDASDKWNAMWAVKIEQTKDGKHYVAGIGLSMEDTEEGKLSQFLVAAN 900
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        841 NASRLEEFSKEWKDASDKWNAMWAVKIEQTKDGKHYVAGIGLSMEDTEEGKLSQFLVAAN 900

Qy        901 RIAFIDPANGNETPMFVAQGNQIFMNDVFLKRLTAPTITSGGNPPAFSLTPDGKLTAKNA 960
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        901 RIAFIDPANGNETPMFVAQGNQIFMNDVFLKRLTAPTITSGGNPPAFSLTPDGKLTAKNA 960

Qy        961 DISGSVNANSGTLSNVTIAENCTINGTLRAEKIVGDIVKAASAAFPRQRESSVDWPSGTR 1020
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        961 DISGSVNANSGTLSNVTIAENCTINGTLRAEKIVGDIVKAASAAFPRQRESSVDWPSGTR 1020

Qy       1021 TVTVTDDHPFDRQIVVLPLTFRGSKRTVSGRTTYSMCYLKVLMNGAVIYDGAANEAVQVF 1080
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db       1021 TVTVTDDHPFDRQIVVLPLTFRGSKRTVSGRTTYSMCYLKVLMNGAVIYDGAANEAVQVF 1080

Qy       1081 SRIVDMPAGRGNVILTFTLTSTRHSADIPPYTFASDVQVMVIKKQALGISVV 1132
              ||||||||||||||||||||||||||||||||||||||||||||||||||||
Db       1081 SRIVDMPAGRGNVILTFTLTSTRHSADIPPYTFASDVQVMVIKKQALGISVV 1132



FIBER_LAMBD             Reviewed;         774 AA.
AC   P03764; P03745;
DT   21-JUL-1986, integrated into UniProtKB/Swiss-Prot.
DT   01-DEC-2000, sequence version 2.
DT   02-JUN-2021, entry version 109.
DE   RecName: Full=Tail fiber protein {ECO:0000305};
DE            Short=stf;
DE   AltName: Full=Gene product 27 {ECO:0000305};
DE            Short=gp27;
GN   Name=stf; OrderedLocusNames=lambdap27;
OS   Escherichia phage lambda (Bacteriophage lambda).
OC   Viruses; Duplodnaviria; Heunggongvirae; Uroviricota; Caudoviricetes;
OC   Caudovirales; Siphoviridae; Lambdavirus.
OX   NCBI_TaxID=10710;
OH   NCBI_TaxID=562; Escherichia coli.
RN   [1]
RP   NUCLEOTIDE SEQUENCE [LARGE SCALE GENOMIC DNA].
RX   PubMed=6221115; DOI=10.1016/0022-2836(82)90546-0;
RA   Sanger F., Coulson A.R., Hong G.F., Hill D.F., Petersen G.B.;
RT   "Nucleotide sequence of bacteriophage lambda DNA.";
RL   J. Mol. Biol. 162:729-773(1982).
RN   [2]
RP   IDENTIFICATION.
RX   PubMed=1531648; DOI=10.1128/jb.174.5.1462-1477.1992;
RA   Haggaard-Ljungquist E., Halling C., Calendar R.;
RT   "DNA sequences of the tail fiber genes of bacteriophage P2: evidence for
RT   horizontal transfer of tail fiber genes among unrelated bacteriophages.";
RL   J. Bacteriol. 174:1462-1477(1992).
RN   [3]
RP   CONCEPTUAL TRANSLATION.
RX   PubMed=1439823; DOI=10.1126/science.1439823;
RA   Hendrix R.W., Duda R.L.;
RT   "Bacteriophage lambda PaPa: not the mother of all lambda phages.";
RL   Science 258:1145-1148(1992).


  Query Match             100.0%;  Score 3795;  DB 1;  Length 774;
  Best Local Similarity   100.0%;  
  Matches  774;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 MAVKISGVLKDGTGKPVQNCTIQLKARRNSTTVVVNTVGSENPDEAGRYSMDVEYGQYSV 60
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db          1 MAVKISGVLKDGTGKPVQNCTIQLKARRNSTTVVVNTVGSENPDEAGRYSMDVEYGQYSV 60

Qy         61 ILQVDGFPPSHAGTITVYEDSQPGTLNDFLCAMTEDDARPEVLRRLELMVEEVARNASVV 120
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db         61 ILQVDGFPPSHAGTITVYEDSQPGTLNDFLCAMTEDDARPEVLRRLELMVEEVARNASVV 120

Qy        121 AQSTADAKKSAGDASASAAQVAALVTDATDSARAASTSAGQAASSAQEASSGAEAASAKA 180
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        121 AQSTADAKKSAGDASASAAQVAALVTDATDSARAASTSAGQAASSAQEASSGAEAASAKA 180

Qy        181 TEAEKSAAAAESSKNAAATSAGAAKTSETNAAASQQSAATSASTAATKASEAATSARDAV 240
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        181 TEAEKSAAAAESSKNAAATSAGAAKTSETNAAASQQSAATSASTAATKASEAATSARDAV 240

Qy        241 ASKEAAKSSETNASSSAGRAASSATAAENSARAAKTSETNARSSETAAERSASAAADAKT 300
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        241 ASKEAAKSSETNASSSAGRAASSATAAENSARAAKTSETNARSSETAAERSASAAADAKT 300

Qy        301 AAAGSASTASTKATEAAGSAVSASQSKSAAEAAAIRAKNSAKRAEDIASAVALEDADTTR 360
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        301 AAAGSASTASTKATEAAGSAVSASQSKSAAEAAAIRAKNSAKRAEDIASAVALEDADTTR 360

Qy        361 KGIVQLSSATNSTSETLAATPKAVKVVMDETNRKAPLDSPALTGTPTAPTALRGTNNTQI 420
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        361 KGIVQLSSATNSTSETLAATPKAVKVVMDETNRKAPLDSPALTGTPTAPTALRGTNNTQI 420

Qy        421 ANTAFVLAAIA DVIDASPDALNTLNELAAALGNDPDFATTMTNALAGKQPKNATLTALAG 480
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        421 ANTAFVLAAIA DVIDASPDALNTLNELAAALGNDPDFATTMTNALAGKQPKNATLTALAG 480

Qy        481 LSTAKNKLPYFAENDAASLTELTQVGRDILAKNSVADVLEYLGAGENSAFPAGAPIPWPS 540
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        481 LSTAKNKLPYFAENDAASLTELTQVGRDILAKNSVADVLEYLGAGENSAFPAGAPIPWPS 540

Qy        541 DIVPSGYVLMQGQAFDKSAYPKLAVAYPSGVLPDMRGWTIKGKPASGRAVLSQEQDGIKS 600
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        541 DIVPSGYVLMQGQAFDKSAYPKLAVAYPSGVLPDMRGWTIKGKPASGRAVLSQEQDGIKS 600

Qy        601 HTHSASASGTDLGTKTTSSFDYGTKTTGSFDYGTKSTNNTGAHAHSLSGSTGAAGAHAHT 660
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        601 HTHSASASGTDLGTKTTSSFDYGTKTTGSFDYGTKSTNNTGAHAHSLSGSTGAAGAHAHT 660

Qy        661 SGLRMNSSGWSQYGTATITGSLSTVKGTSTQGIAYLSKTDSQGSHSHSLSGTAVSAGAHA 720
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        661 SGLRMNSSGWSQYGTATITGSLSTVKGTSTQGIAYLSKTDSQGSHSHSLSGTAVSAGAHA 720

Qy        721 HTVGIGAHQHPVVIGAHAHSFSIGSHGHTITVNAAGNAENTVKNIAFNYIVRLA 774
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        721 HTVGIGAHQHPVVIGAHAHSFSIGSHGHTITVNAAGNAENTVKNIAFNYIVRLA 774